F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 25 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DELOIS C. ANTWINE,

                Plaintiff-Appellant,

    v.                                                  No. 98-5060
                                                    (D.C. No. 97-CV-41-J)
    KENNETH S. APFEL, Commissioner                       (N.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT           *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant filed an application for disability insurance benefits on

December 20, 1994, alleging disability since November 15, 1992, because of pain

in her back, neck, right shoulder, and hips. Claimant’s insured status expired on

March 31, 1995, so in order to be entitled to benefits, she must have shown that

she was disabled by that date. Her application was denied initially and upon

reconsideration.

       After a hearing, an administrative law judge (ALJ) found that claimant was

not disabled. Pursuant to the sequential analysis,   see Williams v. Bowen , 844 F.2d

748, 750-52 (10th Cir. 1988) (detailing five-step analysis), the ALJ found that

claimant retained the residual functional capacity to perform light work, with

certain limitations resulting from her physical condition and pain. The ALJ

elicited testimony from a vocational expert and, based on that evidence, found

that there were a significant number of jobs that claimant could perform, given

her exertional and non-exertional limitations. The Appeals Council denied

claimant’s request for review, and, therefore, the ALJ’s denial of benefits stands

as the final decision of the Commissioner.

       We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. Our

task is to review the Commissioner’s decision to see whether it is supported by

substantial evidence and whether the correct legal standards were applied in

reaching that decision.   See Kepler v. Chater , 68 F.3d 387, 388 (10th Cir. 1995).


                                            -2-
“Substantial evidence is adequate relevant evidence that a reasonable mind might

accept to support a conclusion.”    Id. at 388-89.

       On appeal, claimant argues that the ALJ did not properly evaluate her

physical impairments and did not properly consider the vocational impact of her

impairments in finding that she could perform a significant number of light work

jobs. Claimant also argues that the hypothetical questions the ALJ posed to the

expert did not accurately reflect her impairments, and, therefore, the ALJ’s

finding that there were a significant number of jobs claimant was able to perform

was error. Into both of these arguments on appeal, claimant incorporates the

contention that the ALJ improperly discounted treating physician opinions in

favor of the consulting physician’s opinion. We will not consider this facet of

claimant’s argument because the issue was not presented to the district court.     See

Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994).

       After thorough review of the record, we hold that it contains substantial

evidence to support the Commissioner’s finding that claimant is not entitled to

benefits and that the correct legal standards were applied in reaching the decision.




                                            -3-
We affirm the Commissioner’s decision for substantially the reasons stated in the

district court’s order of February 6, 1998.    1



       AFFIRMED.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




1
      The parties consented to proceed before a United States Magistrate Judge,
pursuant to 28 U.S.C. § 636(c).

                                              -4-